Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-9 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


5.	Claims 1-3, 4, 6-9 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3, 8, 4, 10, 1, 1 in Patent No. 10,949,369 respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-27 of the US Patent No. are similar in scope to claims 1-25 of the present application with only obvious wording variations.
PRESENT APPLICATION
PAT NO. 10,949,369
1. A data processor including a plurality of relay circuits which coupled through a bus, the relay circuits each receiving at least one of a first and a second packet and outputting one of the first and the second packet to the bus, 


the first packet and the second packet based on a first priority of the first packet and a second priority of the second packet to output one of the first packet and the second packet to the bus and reject the other of the first packet and the second packet, when the first packet and the second packet conflict each other; 


and a priority adjustment circuit configured to adjust the priority of packet rejected by the arbitration circuit based on the number of the relay circuits through which the rejected packet passes before reaching its destination. 2. The data processor according to claim 1, wherein the priority adjustment circuit is configured to adjust the priority of the rejected packet when the number of times the 






3. The data processor according to claim 2, wherein the predetermined threshold value is set such that the greater the number of the relay circuits through which the rejected packet passes before reaching its destination, the smaller the predetermined threshold value is. 4. The data processor according to claim 1, further comprising: a plurality of tables, each being provided for a corresponding one of the relay circuits, each of the tables stored the predetermined threshold. 










6. The data processor according to claim 1, wherein each of the relay circuits further includes a buffer circuit which temporarily holds one of the first and the second packet outputted from the arbitration circuit, and wherein the buffer circuit is configured to change the order of holding packets to output to the bus according to the priority of the holding packets. 
7. The data processor according to claim 6, wherein the buffer circuit includes: a first holding circuit holding a third packet outputted from the arbitration circuit; a second holding circuit coupled to the first holding circuit and holding a fourth packet outputted from the arbitration circuit 


8. The data processor according to claim 1, wherein relay circuits are coupled through the bus in a shape of ring. 9. The data processor according to claim 1, wherein each of the relay circuits is provided for a first source sending the first packet, and wherein the second packet is transferred from an adjacent relay circuit.

an adjacent request packet being a request packet of an adjacent relay circuit and a bus request packet being a request packet of a nearest bus master with use of priority of the adjacent request packet and priority of the bus request packet when the adjacent request packet and the bus request packet conflict each other, and outputs the request packet after arbitration to a next relay circuit; 

and a priority adjustment circuit which adjusts the priority of the bus request packet according to the number of the relay circuits through which the bus request packet passes before reaching its destination.


2. The data processor according to claim 1, wherein the priority adjustment circuit is so configured as to adjust such that the priority of the bus request packet becomes higher 
3. The data processor according to claim 1 further comprising a monitor circuit which monitors the amount of request packets in the ring bus, wherein the monitor circuit limits request packets to be sent to the relay circuit from the bus master according to the amount of request packets in the ring bus.
8. The data processor according to claim 2, wherein the priority adjustment circuit includes: a table in which the predetermined threshold value is stored; a counter which counts the number of times the bus request 
4. The data processor according to claim 1, wherein the relay circuit includes a buffer circuit which temporarily holds the request packets outputted from the arbitration circuit, and wherein the buffer circuit is so configured as to be able to change the order of the request packets to be outputted to a next destination according to the priority of the request packets.

10. The data processor according to claim 4, wherein the buffer circuit includes: a first holding circuit capable of holding a first request packet; a second holding circuit which is provided immediately after the first holding circuit and is capable of holding a second request packet; and a 

CLAIM 1




CLAIM 1










Allowable Subject Matter
6.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claim 5 is allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
	wherein the priority adjustment circuit includes: a counter configured to count the number of times the packet is rejected by the arbitration circuit; a comparison circuit configured to compare the number of times the packet is rejected by the arbitration circuit with the predetermined threshold value corresponding to the destination of the rejected packet, an adding circuit configured to add a predetermined value to the priority of the rejected packet when the number of times the packet is rejected exceeds the predetermined threshold value corresponding the destination of the rejected packet. 
Conclusion
8.	Claims 1-4, 6-9 are rejected.  Claim 5 is objected.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186